Case 1:17-cv-06404-BMC-SMG Document 209 Filed 11/28/18 Page 1 of 1 PageID #: 4176



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK

   HILLARY LAWSON, KRISTINA
   HALLMAN, STEPHANIE                              Case No.: 1:17-CV-06404
   CALDWELL, MOIRA HATHAWAY,
   MACEY SPEIGHT, ROSEMARIE
   PETERSON, and LAUREN FULLER,

                               Plaintiffs,

                -against-


   HOWARD RUBIN, JENNIFER
   POWERS, and the DOE COMPANY,

                               Defendants.

                                   AFFIDAVIT OF SERVICE

         The undersigned counsel hereby certifies that, pursuant to the Court’s Order of November

  19, 2018, counsel immediately forwarded a copy of the Memorandum and Order on Motion to

  Quash to pro se non-party Robert Aloi, via e-mail.



  Date: New York, New York                    Respectfully submitted,
        November 28, 2018
                                              /s/ Benjamin M. Rose_____________
                                              Benjamin M. Rose

                                              Dechert LLP
                                              1095 Avenue of the Americas
                                              New York, NY 10036
                                              Phone: (212) 641-5683
                                              Fax: (212) 698-3599

                                              Attorney for Howard Rubin
